Harvey, J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
The issue in this proceeding is simple. It is a question of whether a police officer is eligible for accidental disability retirement pursuant to Retirement and Social Security Law § 363 when he is physically able to perform the duties required of him.
Petitioner is a police officer in the Nassau County Police Department. He was injured in the line of duty and was disabled to some extent. The doctors who testified at the hearing agreed that he was partially disabled at that time but that he could perform the light duty to which he was assigned. Other officers suffering no physical disability performed similar duties.
Petitioner contends that because he cannot at this time meet the physical standards required of an applicant for original appointment or those for general duty, he is entitled *571to accidental disability retirement benefits. We disagree (see, Matter of Krolowitz v Regan, 97 AD2d 902, 903; Matter of Field v Regan, 90 AD2d 580, lv denied 58 NY2d 608).
Determination confirmed, and petition dismissed, without costs. Main, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.